            i,
                                                 CRIMINAL
                          Case 4:19-mj-07189-N/A-LAB      COMPLAINT
                                                      Document 1 Filed 02/27/19 Page 1 of 1
                                                                                         DISTRICT of ARIZONA
                      United States District Court
                                                                                         DOCKETNO.
                                  United States of America                                     1
                                                     V.
                               Ammon Joseph Ross Williams
                              DOB: 1997; United States Citizen
                   Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii) and l324(a)(l)(B)(i)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about February 26, 2019, at or near Hereford, in the District of Arizona, Ammon Joseph Ross Williams,
knowing or in reckless disregard that certain aliens, including Julio Cesar Soto-Perez and Juan Rafael-Linares, had
come to, entered, and remained in the United States in violation of law, did transport arid move said aliens within the
United States by _µieans of transportation and otherwise, in furtherance of such violation of law and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(ii) and
1324(a)(l)(B)(i).
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
                                   .                               \\
On February 26, 2019, at or near Hereford, Arizona, a Border Patrol (BP) camera operator observed a two individuals
walking through the desert. Camera operator observed the two individuals running to and getting in a blue pickup truck
that had pulled to the side of the road on State Route (SR) 92. The vehicle was encountered by Border Patrol agents
and the Sierra Vista Police Department (SVPD) on SR 92. The SVPD officer conducted a traffic stop for failure to
yield. BP agents conducting surveillance of the blue pickup truck activated their emergency lights and stopped behind
the SVPDs vehicle. Agents were informed that multiple individuals were crouched down in the back of the truck's
cab. The driver, identified as Ammon Joseph Ross Williams, and the two individuals from the back of the cab
were asked to exit the vehicle. The individuals from the back of the cab were identified as ,Julio Cesar Soto;.Perez
and Juan Rafael-Linares, citizens of Mexico. It was determined that they were in the United States without proper
documents to enter, pass through or remain in the United States legally.

Julio Cesar Soto-Perez and Juan Rafael-Linares stated they had paid money in exchange to be smuggled into the United
States. They both stated they had crossed into the United States by jumping over the International Border Fence.
They were guided by cell .phone to the highway where they were to wait to be picked up by a blue truck. . They
arrived at the location where they observed the blue truck waiting and got in. Soto-Perez and Rafael-Linares identified
Williams by photo lineup, as the ~ver of the· blue truck.




MATERIAL WITNESSES IN RELATION TO THE CHARGE: Julio Cesar Soto-Perez and Juan Rafael-Linares
                                                                                                           ,,
Detention Requested
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of m kno\\\
                                          y~   qge.· ·
AUTHORIZED BY: AUSA RW_ _             ~ - = + -~
                                               \-- ·.
                                                    _  ____:.&,
                                                         __((_h)_.                      . OFFiCIAL TITLE
                              \                 ..                                        Border Patrol Agent
   Sworn to before me and subscribed in my presence.

SIGNATURE OFMAGIST                              {E JU~5ff
                                                                    1) \,,./.f D.A. I    DATE
        -                                     >Y:U:7Jli«~l1/l I I/{... !~'t"~            February 27, 2019
   l)       . See Federal rules of Criminal Procuules J and 54 ·
